Citation Nr: 0016997	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to August 
1952.  The veteran died in January 1997.  The appellant is 
the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas which denied entitlement to service connection 
for the cause of the veteran's death.  This matter was 
previously before the Board in July 1999 wherein it was 
remanded so that a hearing before a traveling member of the 
Board could be scheduled.  In December 1999, the appellant 
withdrew her request for a hearing before a traveling member 
of the Board.

During the pendency of this appeal, in June 1998, the RO 
denied the appellant's claims of entitlement to service 
connection for the cause of death due to tobacco use and of 
entitlement to service connection for the cause of death due 
to nicotine dependence.  As the appellant has not initiated 
an appeal regarding the denial of these claims, they are not 
now before the Board and will be addressed no further herein.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.302 (1999). 


FINDINGS OF FACT

1.  The veteran died in January 1997 with the immediate cause 
of death reported as 

lung cancer and other significant conditions contributing to 
death but not resulting in the underlying cause reported as 
prostate cancer and cerebrovascular accident.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound to the right 
hand and wrist with motor and sensory interruption 
(traumatic) of the ulnar nerve, right, almost complete, 
evaluated as 70 percent disabling; and skin graft scars of 
the thighs, bilaterally, evaluated as noncompensable.

3.  The appellant has submitted no competent medical evidence 
which links or relates the veteran's lung cancer, prostate 
cancer or cerebrovascular accident to service, or to any 
service-connected disability.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cause of the veteran's death 
was related to his period of active service.  Specific 
contentions of the appellant will be discussed below.

In the interest of clarity, the Board will initially review 
the factual background of this case.  The relevant law and VA 
regulations will then be discussed.  Finally, the Board will 
analyze the appellant's claim and render a decision.



Factual Background

Records contained in the veteran's claims folder indicate 
that he had active service in the Republic of Korea and that 
he had been awarded a Combat Infantry Badge and a Purple 
Heart.

A review of the veteran's service medical records reveals 
that there is no evidence of record that the veteran was 
treated for symptoms associated with lung cancer, prostate 
cancer or a cerebrovascular accident during his period of 
active service.  The respiratory, cardiovascular and 
genitourinary systems were normal on VA examination in March 
1953.

The appellant submitted hospital treatment records from the 
VA Medical Center, dated from July 1996 to January 1997, 
which demonstrate that the veteran was treated for symptoms 
associated with lung cancer.  The records also show that the 
veteran had hypertension and a history of prostate cancer in 
1991 and of a cerebrovascular accident in 1996.  There was no 
attribution made that the veteran's lung cancer, prostate 
cancer, hypertension and/or cerebrovascular accident were 
associated with the veteran's period of active service.

The veteran died in January 1997.  The Certificate of Death 
dated in January 1997 shows the immediate cause of death as 
lung cancer and other significant conditions contributing to 
death but not resulting in the underlying cause as prostate 
cancer and cerebrovascular accident.  No autopsy was 
performed.  

In February 1997, the appellant submitted a claim for 
entitlement to service connection for the cause of the 
veteran's death.  By rating action dated in May 1997, the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death was denied as there was no 
evidence which showed that the veteran's service connected 
disabilities contributed materially to the cause of his 
death.  The RO noted that the veteran was service connected 
for residuals of a gunshot wound to the right hand and wrist 
with motor and sensory interruption (traumatic) of the ulnar 
nerve, right, almost complete and skin graft scars of the 
thighs, bilaterally.  His combined evaluation was 70 percent 
from January 26, 1955.

In November 1997, the appellant testified at a hearing over 
which a hearing officer of the RO presided.  During the 
hearing, she asserted that she and the veteran were married 
for 41 years and that his health had deteriorated over the 
years.  She noted that the veteran complained about his 
service connected residuals of a gunshot wound.  She 
indicated that he must have started smoking during service 
because he did smoke at the time of his return from service.  
She indicated that he smoked for a long time, up until his 
death, and that he had developed a cough as a result thereof.  
The appellant also asserted that the veteran exhibited 
symptoms described as nervousness, restlessness and 
nightmares and that he had high blood pressure for over 30 
years.

Relevant Law and Regulations

Service connection for the cause of death

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).  A service 
connected disability is the principal cause of death when 
that disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b) (1999).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (1999).

Entitlement to service connection may be granted for a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and certain chronic disabilities (to 
include certain conditions associated with a cerebrovascular 
accident and malignant tumors) become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999).

In Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
the United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).

Well-grounded claims

The threshold question that must be resolved is whether the 
appellant has submitted  a well-grounded claim for 
entitlement to service connection for the cause of the 
veteran's death. 38 U.S.C.A. § 5107(a) (West 1991).  Pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991), a person who submits a 
claim for benefits administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  A well-grounded claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation. Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see 
Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) (applying 
well-grounded claim requirement in context of service 
connection for cause of veteran's death).

In order for a death claim to be well grounded, there must be 
competent evidence of death; of incurrence or aggravation of 
a fatal disease or injury in service in the form of lay or 
medical evidence; and of a nexus between the in-service 
injury or disease and the veteran's death in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996), aff'd 120 F.3d 
1239 (Fed. Cir. 1997).

The United States Court of Appeals for Veterans Claims (the 
Court) has further held that where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded-claim requirement of section 5107(a).  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc).

Analysis

At the outset of its discussion, the Board observes that the 
evidence of record does not indicate, and the appellant does 
not appear to contend, that the veteran's lung cancer, 
prostate cancer or cerebrovascular accident were present 
during service or within the one year presumptive period for 
chronic diseases.  The medical evidence shows that the 
veteran developed the foregoing conditions many years after 
his separation from service.  Accordingly, the entitlement to 
service connection on a presumptive basis for a chronic 
disability manifested to a compensable degree within one year 
of separation from service would not be warranted.

With regard to entitlement to service connection on a direct 
basis, the Board must first determine whether the appellant 
has met the evidentiary threshold of Caluza as set forth 
above.  With respect to the first element of the Caluza 
analysis outlined above, there is evidence of the veteran's 
death.

As to the second Caluza element, evidence of in-service 
injury or disease, the veteran was service connected for 
residuals of a gunshot wound to the right hand and wrist with 
motor and sensory interruption (traumatic) of the ulnar 
nerve, right, almost complete, and skin graft scars of the 
thighs, bilaterally.  However, the appellant has not 
submitted any competent medical evidence, nor is there any 
competent medical evidence of record, which relates the 
veteran's service connected disabilities or his period of 
active service to his death.  See Combee, 34 F. 3d at 1039.  
Thus, there is no competent medical evidence of record which 
establishes a nexus between the established cause of death or 
any contributory cause of death and the veteran's service 
connected disabilities.

The veteran's death certificate shows that he died in January 
1997 with the immediate cause of death reported as lung 
cancer and other significant conditions contributing to death 
but not resulting in the underlying cause reported as 
prostate cancer and cerebrovascular accident. 

The Board finds that the veteran's service medical records 
are negative of a diagnosis of or of symptoms associated with 
lung cancer, prostate cancer and a cerebrovascular accident.  
Similarly, there is no evidence of record that either of the 
foregoing disabilities had become manifested to a compensable 
degree within one year after the veteran's separation from 
service.

The appellant has offered only her own initial unsupported 
contentions to establish a link between the veteran's death 
in 1997 and his service connected disabilities.  While the 
appellant is certainly competent to testify as to the 
symptoms of the veteran's condition, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 494, 
494 (1992).  The appellant has indicated that the veteran 
exhibited various symptoms during his lifetime subsequent to 
service, such as coughing, nervousness, restlessness, and 
nightmares.  However, causative factors of a disease amount 
to a medical question, and only a physician's opinion would 
be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286 
(1992).

The Board has reviewed all of the foregoing evidence and 
finds that the veteran appears to have developed lung cancer, 
prostate cancer and a cerebrovascular accident subsequent to 
his period of active service.  The evidence has shown that 
the veteran's symptoms were first manifested over 39 years 
after his separation from service.  There is no evidence of 
record that the veteran's death was associated with the 
service connected right hand and wrist and bilateral thigh 
disabilities.  The appellant has not submitted evidence of a 
link between the veteran's service connected disabilities and 
his cause of death.  Accordingly, the claim for entitlement 
to service connection for the cause of the veteran's death is 
not well grounded and must be denied. 

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. § 
5107(a) (West 1991), VA has a duty under 38 .S.C.A. § 5103(a) 
(West 1991) to advise the claimant of the evidence required 
to complete the application.  In the case at hand, the Board 
finds that the rating decision and the statements of the case 
adequately informed the appellant of what evidence is 
necessary evidence to support her claim.  See Robinette, 
8 Vet. App. at 69.  This decision further serves to inform 
the appellant of the kinds of evidence which would serve to 
make her claim well grounded.

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced by 
the decision herein.  The appellant's claim was denied by the 
RO on a merits basis.  The Board considered the same law and 
regulations.  The Board has concluded that the appellant did 
not meet the initial threshold evidentiary requirements of a 
well-grounded claim.  The result is the same; the RO accorded 
the claim more consideration than was warranted.  Edenfield, 
8 Vet. App. at 384.  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
her claim.


ORDER

A well- grounded claim not having been presented, entitlement 
to service connection for the cause of the veteran's death is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

